EXHIBIT 32.2 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the filing of the Annual Report on Form 10-K for the year ended December 31, 2011 as filed with the Securities and Exchange Commission (the "Report") by DirectView Holdings, Inc. (the "Registrant"), I, Michele Ralston, Chief Financial Officer of the Registrant, hereby certify that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial conditions and results of operations of Registrant. /s/Michele Ralston Name: Michele Ralston Title: Chief Financial Officer, principal financial and accounting officer Dated: April 19, 2011 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the company and will be retained by the company and furnished to the Securities and Exchange Commission or its staff upon request.
